         Case 1:19-cv-12539-PBS Document 13-1 Filed 02/18/20 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

    BLOCK & LEVITON LLP,

                               Plaintiff,

               v.                                       Civil Action No. 1:19-cv-12539-PBS
    FEDERAL TRADE COMMISSION,

                               Defendant.



        INTERVENOR FACEBOOK, INC.’s ANSWER TO PLAINTIFF’S COMPLAINT

       Defendant-Intervenor Facebook, Inc., by and through its undersigned counsel, hereby

answers Plaintiff’s Complaint filed on December 18, 2019.

                                             General Denial

       Except as expressly admitted, Facebook denies each and every factual allegation

contained in the Complaint. Facebook states that the headings, sub-headings, and footnotes

throughout the Complaint do not constitute well-pled allegations of fact and therefore require no

response. The extent a response is required, Facebook denies the allegations in the headings,

sub-headings, and footnotes in the Complaint.

                                            Specific Responses

       Facebook answers specifically each paragraph of the Complaint, using the same headings

and numbering used in the Complaint, as follows:

                                            INTRODUCTION

       1.           To the extent that Paragraph 1 purports to characterize the Complaint, the

Complaint speaks for itself. To the extent that Paragraph 1 asserts legal conclusions, no response

is required.
         Case 1:19-cv-12539-PBS Document 13-1 Filed 02/18/20 Page 2 of 7



       2.      To the extent that Paragraph 2 purports to characterize the reports to which it

refers, Facebook respectfully refers the Court to the contents of the reports for a complete and

accurate statement of their contents. Facebook denies any allegations that mischaracterize the

reports referenced in Paragraph 2. To the extent that Paragraph 2 asserts additional factual

allegations regarding Facebook that require a response, the allegations are denied.

       3.      To the extent that Paragraph 3 purports to characterize The Washington Post

article cited in footnote 2, Facebook respectfully refers the Court to the contents of that article

for a complete and accurate statement of its contents. Facebook denies any allegations that

mischaracterize the article. To the extent that Paragraph 3 asserts additional factual allegations

regarding Facebook that require a response, the allegations are denied.

       4.      To the extent that Paragraph 4 purports to characterize The Washington Post

article cited in footnotes 3 and 4, Facebook respectfully refers the Court to the contents of that

article for a complete and accurate statement of its contents. Facebook denies any allegations

that mischaracterize the article. To the extent that Paragraph 4 asserts additional factual

allegations regarding Facebook that require a response, the allegations are denied. To the extent

that Paragraph 4 asserts facts regarding other parties, Facebook is without knowledge and on that

basis the allegations are denied.

       5.      To the extent that Paragraph 5 purports to characterize The Washington Post

article cited in footnote 5, Facebook respectfully refers the Court to the contents of that article

for a complete and accurate statement of its contents. Facebook denies any allegations that

mischaracterize the article. To the extent that Paragraph 5 asserts additional factual allegations

regarding Facebook that require a response, the allegations are denied.

       6.      To the extent that Paragraph 6 purports to characterize the document cited in



                                                  2
         Case 1:19-cv-12539-PBS Document 13-1 Filed 02/18/20 Page 3 of 7



footnote 6, Facebook respectfully refers the Court to the contents of that document for a

complete and accurate statement of its contents. Facebook denies any allegations that

mischaracterize the document. Facebook admits that it reached an agreement with the FTC that

includes the payment of a $5 billion civil penalty but otherwise denies the allegations in

Paragraph 6.

                                             PARTIES

       7.      To the extent a response is required, Facebook is without knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties in Paragraph 7 and on that basis the allegations are denied.

       8.      Facebook admits that the FTC is an agency of the federal government. Facebook

otherwise is without knowledge or information to form a belief as to the truth or falsity of the

allegations concerning other parties in Paragraph 7 and on that basis any remaining allegations

are denied.

                                 JURISDICTION AND VENUE

       9.      Paragraph 9 contains legal conclusions to which no response is required.

       10.     Paragraph 10 contains legal conclusions to which no response is required.

       11.     Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 11 and on that basis the

allegations are denied.

                                              FACTS

       12.     To the extent that Paragraph 12 purports to characterize the document cited in

footnote 7, Facebook respectfully refers the Court to the contents of the document for a complete

and accurate statement of its contents. Facebook denies any allegations that mischaracterize the



                                                  3
           Case 1:19-cv-12539-PBS Document 13-1 Filed 02/18/20 Page 4 of 7



document. Facebook otherwise is without knowledge or information to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 12 and on that basis any

remaining allegations are denied.

          13.   To the extent that Paragraph 13 purports to characterize the document cited in

footnote 7, Facebook respectfully refers the Court to the contents of the document for a complete

and accurate statement of its contents. Facebook denies any allegations that mischaracterize the

document. Facebook otherwise is without knowledge or information to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 13 and on that basis any

remaining allegations are denied.

          14.   To the extent that Paragraph 14 purports to characterize the document cited in

footnote 8, Facebook respectfully refers the Court to the contents of the document for a complete

and accurate statement of its contents. Facebook denies any allegations that mischaracterize the

document. Facebook otherwise is without knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in Paragraph 14 and on that basis the allegations are

denied.

          15.   Paragraph 15 contains legal conclusions to which no response is required. To the

extent a response is required, Facebook is without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations in Paragraph 15 and on that basis the allegations

are denied.

          16.   Paragraph 16 contains legal conclusions to which no response is required. To the

extent that Paragraph 16 purports to characterize the documents cited in footnotes 9 and 10,

Facebook respectfully refers the Court to the contents of the documents for a complete and

accurate statement of their contents. Facebook denies any allegations that mischaracterize the



                                                  4
           Case 1:19-cv-12539-PBS Document 13-1 Filed 02/18/20 Page 5 of 7



documents. Facebook otherwise is without knowledge or information sufficient to form a belief

as to the truth or falsity of the allegations in Paragraph 16 and on that basis the allegations are

denied.

          17.   Paragraph 17 contains legal conclusions to which no response is required. To the

extent that Paragraph 17 purports to characterize the document cited in footnotes 11, 12, and 13,

Facebook respectfully refers the Court to the contents of the document, for a complete and

accurate statement of its contents. Facebook denies any allegations that mischaracterize the

document. To the extent a response is required, Facebook is without knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations in Paragraph 17 and on that

basis the allegations are denied.

          18.   Paragraph 18 contains legal conclusions to which no response is required. To the

extent a response is required, Facebook is without knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations in Paragraph 18 and on that basis the allegations

are denied.

                                             COUNT 1

       VIOLATION OF FOIA: WRONGFUL WITHHOLDING OF DOCUMENTS

          19.   Facebook asserts and incorporates its responses to all preceding paragraphs as

though fully set forth herein.

          20.   Paragraph 20 contains legal conclusions to which no response is required. To the

extent a response is required, Facebook denies the allegations of Paragraph 21, except Facebook

admits that Defendant FTC is subject to FOIA, 5 U.S.C. § 552, et seq.

          21.   Paragraph 21 contains legal conclusions to which no response is required. To the

extent a response is required, Facebook denies the allegations of Paragraph 21.



                                                  5
         Case 1:19-cv-12539-PBS Document 13-1 Filed 02/18/20 Page 6 of 7



        22.      Paragraph 22 contains legal conclusions to which no response is required. To the

extent a response is required, Facebook denies the allegations of Paragraph 22. Facebook denies

that Plaintiff is entitled to any relief.

                                       REQUEST FOR RELIEF

        Paragraphs 23 through 26 of the Complaint consist of Plaintiff’s prayer for relief, to

which no response is required. To the extent a response is required, Facebook denies that

Plaintiff is entitled to any relief requested.

                                 FIRST AFFIRMATIVE DEFENSE

        The Complaint should be dismissed in whole or in part for failure to state a claim upon

which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

        The information requested in Plaintiff’s FOIA request is exempt in whole or in part under

FOIA, 5 U.S.C. § 552 et seq.

                                 THIRD AFFIRMATIVE DEFENSE

        The information requested in Plaintiff’s FOIA request is exempt in whole or in part under

15 U.S.C. § 46(f).

              RESERVATION OF SEPARATE AND ADDITIONAL DEFENSES

        Facebook reserves the right to assert additional defenses that become available or

apparent during the course of this litigation and reserves the right to amend this answer to assert

such defenses.

                                        PRAYER FOR RELIEF

        WHEREFORE, Facebook pray that the Court deny the relief requested in the Complaint

and dismiss the Complaint and all claims therein with prejudice.



                                                 6
       Case 1:19-cv-12539-PBS Document 13-1 Filed 02/18/20 Page 7 of 7



Dated: February 18, 2020           Respectfully submitted,

                                   GIBSON, DUNN & CRUTCHER, LLP
                                   By: /s/ Joshua S. Lipshutz
                                   Joshua S. Lipshutz (Mass. Bar No. 675305)
                                   jlipshutz@gibsondunn.com
                                   GIBSON, DUNN & CRUTCHER LLP
                                   1050 Connecticut Avenue, N.W.
                                   Washington, DC 20036-5306
                                   Telephone: 202.955.8500
                                   Facsimile: 202.467.0539

                                   Attorneys for Intervenor Facebook, Inc.




                                      7
